Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Halavy (US 20100128105) in view of Stockhammer (US 20190104326)
Regarding claim 1, Halavy teaches, one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors (abstract and Paragraph 9), cause a device to: 
receive a plurality of video streams (Paragraph 9: receiving and processing video streams from two or more video cameras of a TPVS and stitching in real time the two or more processed video streams into a single stitched stream of video image data. As used herein, the term "real time" means that the stitching process is executed on the received video streams before transmitting the resulting video towards the endpoints in the other end of the session); 
and receive a stitching instruction file associated with the video streams (Paragraph 33, 39, 51, 53: receive a stitching instruction file associated with the video streams that is transferred between the TPVS 140 and the control module 240. The stitching instruction file may include information such as the borders of overlay areas and scale factors if exist).
stitch the video streams together based on instruction stitching instruction file to generate an immersive video (Paragraph 9-12, 19, 33, 47).
	Stockhammer in the same art of endeavor teaches video conference (Paragraph 3), receive a session description protocol (SDP) attribute to indicate one or more camera calibration parameters associated with the video streams, stitching based on the one or more camera calibration parameters (Paragraph 28-34 and 222).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Halavy with Stockhammer in order to use SDP in transmitting the camera parameter so to enable connecting different devices which will delivers a lot of flexibility when interconnecting between different broadcast networks which will improve the system.
Regarding claim 2, Halavy in view of Stockhammer teaches, wherein the video streams are real-time transport protocol (RTP) streams (Stockhammer: Paragraph 91).

Regarding claim 3, Halavy in view of Stockhammer teaches, wherein the video streams are two-dimensional video streams (Stockhammer: Paragraph 92).
Regarding claim 4, Halavy in view of Stockhammer teaches, wherein the one or more camera calibration parameters include one or more of: a number of lenses, a lens layout, a lens position, a lens angle, a lens radius, a lens resolution, a number of cameras, a layout of the cameras, a position of each camera, an angle of each camera, an orientation of each camera, a resolution of each camera, a focal length of each camera, a principal point of each camera, or a lens distortion of each camera (Halavy Paragraph 57: The information can be related to the TPVS that is currently adjusted and can include: the number of video cameras, how to collect the decoded video stream of each camera from the common interface 254 and information on the relative placement of the video streams to match the positioning of the cameras in the video zone of the TPVS, etc.)
Regarding claim 5, Halavy in view of Stockhammer teaches, wherein the immersive video is a 360-degree video (Stockhammer: Paragraph 35).
Regarding claim 6, Halavy in view of Stockhammer teaches, wherein the immersive video has a view range of 180 degrees to 360 degrees (Stockhammer: Paragraph 187-194).
Regarding claim 7, Halavy in view of Stockhammer teaches, wherein the one or more camera calibration parameters include different camera calibration parameters for different respective video streams of the plurality of video streams (Halavy Paragraph 57).
Regarding claim 8, Halavy in view of Stockhammer teaches, wherein the instructions, when executed, are further to cause the device to render the immersive video (Stockhammer: Paragraph 28 and abstract).
Regarding claim 9, Halavy in view of Stockhammer teaches, wherein the device is a teleconferencing device (Halavy: abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652